DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan E. Dodge Jr. on 06/28/2021.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 1 is prior art.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the specific method of claim 6.
US5782958 teaches introducing a natural gas (gas as methane, ethane, propane, butane, hydrocarbons, water, acid gases such as H2S and CO2) into column 1 that has a methanol solution introduced and has an aqueous section separated out the bottom 40. It teaches passing the dewatered gas 4 into an acid gas removing column (CO2 removal). The purified gas at 9 is sent to separator B2 to produce a gas 14. It teaches the CO2 stripping column receiving cooled methanol stream (methanol is recovered in E5 and B20 that is sent through to C2, it is combined with a cooled stream by E2 and sent into C2). The rich methanol stream (8) has CO2 removed in the distillation column D1 (to remove acid gases) and the stream can be cooled through E5 or E1.
US5782958 does not teach that the treated natural gas stream is split into a LNG production stream and a distribution stream. It does not teach a step of precooling a high pressure natural gas in a heat exchanger and recovering methanol by using a solvent membrane. It does not teach reducing a gas pressure of the distribution stream and recovering .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas McKenzie can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        




/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        06/28/2021